Lewis, P.
(after stating the case), delivered the opinion of the court.
1. Section 3426 of the Code, under which the proceeding to-confirm the sale was had, enacts as follows: “On the paotion of any party to a chancery cause pending in a circuit court,, on reasonable notice to the adverse party or his counsel, the-judge of such court may, in vacation, make any interlocutory decree or order, or direct any proceeding therein preparatory to the hearing of the cause on the merits; and may also, after like notice to the adverse party or his counsel, and to the purchaser, make an order confirming or refusing to confirm a sale made under a decree in any such cause.”
We do not doubt that, according to the true construction of' *53this section, the appellee, Figgat, was entitled to notice of the motion to confirm the sale, although he was not actually a party to the suit in which the sale was made. He was, confessedly, in a general sense at least, a .party to the Spessard suit, which, according to the doctrine of Simmons v. Lyles, 27 Gratt., 922, was a creditors’ suit, although the bill was filed merely to enforce the vendor’s lien, saying ' nothing of other creditors. At all events, it was competent for the creditors, or any of them, to come in and prove their debts, and have them paid out of the balance remaining after the vendor’s lien was satisfied. Ellicott v. Welch, 2 Bland Ch., 242. And being thus a party to that suit, which was consolidated with the suit of Eakin v. Eakin, the said appellee was interested in the sale, and ought, therefore, to have been notified, either personally or through his counsel, of the motion to confirm it. It would have been competent for him to have opposed the confirmation of the sale, and to have appealed from the order confirming it, as much so as if he had been originally a party to both suits. He was, therefore, an “ adverse party ” to the purchaser within the meaning of the statute, and as such entitled to notice.
The appellant, however, denies that it was competent for the court to consolidate the suits. But we do not concur in this view. Although brought by different plaintiffs, they are substantially against the same defendants, and, to a certain extent, have a common object, i. e., the administration of the testator’s estate; for the one, as we have seen, is a creditor’s suit, and the other, in effect, prays for a settlement of the estate in the prayer that, after the debts are paid, the balance of the proceeds of the sale of the land be invested for the benefit of the devisees; so that a settlement of the estate is a necessary preliminary to the granting of the relief prayed for in the bill. There is no reason, then, why the suits should not have been consolidated, or why two accounts should have *54been taken, thus adding to the costs and the delay of the litigation, when one is ample for the purposes of both suits.
But it is contended that the question is one, not of convenience, but of power in the court; in other words, that, while causes may be heard together, there is no such thing as their consolidation in equity. But the common practice of our courts is to the contrary, although there is no decision of this court defining the power of the chancellor in this particular, and the existence of the power has been doubted, and in some cases denied. 2 Bart. Ch. Pr., 819, and cases cited. In Claiborne v. Gross and Wimbish v. same, 7 Leigh, 831, where separate suits were brought by assignees of two judgments to set aside as fraudulent a deed made by the judgment debtor, and which were ordered to be consolidated^ two judges out of three held the order ineffectual, Judge Carr, in his opinion quoting with approval the language of Chief Baron Richards in Fonnan v. Blake, 7 Price, 654, who said: “ I never heard of an' order, in the course of my experience, for consolidating causes in equity nor can I- conceive upon what principle it can be done.” The third judge, however, (Tucker, P.), saw no reason why, when separate suits are brought which might have been brought by the plaintiffs jointly, they may not be consolidated into a single cause, though he did not. think it necessary to decide the point. And in Demis & Co. v. Johnston & Wolfe, 27 Gratt., 805, an order was approved which consolidated three suits, by the same plaintiffs, against, the same defendants, to subject the same land to the payment, of their debts. In a subsequent case, however (Barger v. Buckland, 28 Gratt., 850), where separate suits were brought, by different plaintiffs, against the same defendant, to subject his lands to the payment of the debts due the plaintiffs, respectively, this court said it was doubtful whether the causes could have been properly consolidated without the plaintiffs’ consent, the court distinguishing the case from Stephenson v. *55Taverners, 9 Gratt., 398, which was a creditor’s suit for the administration of assets.
In the last-mentioned case, and in numerous subsequent cases, it has been held that where several suits are brought by different creditors against the same estate, the court will order the proceedings in all the suits but one to be stayed, and will require the several parties to come in under the decree in that suit, so that only one account of the estate may be necessary. And the same rule applies in all cases where several suits are brought for the administration of the same estate, no matter by whom brought. 1 Daniell Ch. Pr. (5 Am. Ed.), 797.
This, it must be admitted, is, if not a technical consolidation of suits, at least the exercise of a power analogous to it, and there is no more legislative authority for the one than the other. If the power exists in either case, it is because it is one of the implied or inherent powers of the court to make reasonable rules for the transaction and regulation of its business, and it would be extraordinary if such a power did not exist.
A question as to the consolidation of causes in equity came before the court of appeals, of West Virginia, in Beach v. Woodyard, 5 W. Va., 231, in which case the view was expressed that, unless governed by statute, the rule is the same in equity as at law; that is to say, that the power - exists, but that it is not a matter of right, but rests in the discretion of the court, to be exercised according to the particular circumstances of each case.
To the same effect is Burnham v. Dalling, 16 N. J. Eq., 310. In that case, in granting a motion to consolidate separate suits by three wards against the defendant as their guardian for an account, it was said that the power of a court of equity to consolidate causes, with or without the consent of the complainant, rests upon the clearest principles, and is essential to prevent abuses, and to protect defendant against oppression; that the order for consolidation is not of right, but is matter *56of discretion, and upon such terms as the court may direct; that the same reason exists for the consolidation.of causes in equity as at law, although, from the nature of the proceeding, more caution may be required in the exercise of the power by a court of equity. And referring to the remark of Chief Baron Richards, above quoted, it was said:
“This opinion is the more remarkable, as in the earlier case of Keighley v. Brown, 16 Ves., 344, a similar motion was made on the part of the defendants to consolidate several suits, and both Sir Samuel Romilly, by whom the motion was made, and the Chancellor (Lord Eldon) speak of the practice as a familiar one. The only question seems to- have been whether it was a special application, or of course. And the next day the Lord Chancellor said he had consulted Baron Thompson of the Exchequer, who had no idea that the motion was of course, though sometimes made under special circumstances.”
The rule announced in these decisions is, we think, founded in reason, and is the true one. It was, therefore, competent for the court below, in the exercise of a sound discretion, to consolidate the suits, as it did, and having consolidated them, the appellee, Figgatt, became a party, in a general sense, to both suits, and as such, ought to have been jgiven notice of the motion to confirm the sale; for the statute authorizing proceedings in vacation must be followed, if at all, with strictness.
2. But it by no means follows that the decree, setting aside the sale because notice was not given, is right. On the contrary, it is plainly erroneous, for the question is,- Has the appellee been prejudiced by the failure of the purchaser to give him notice ?
In a number of recent decisions this court has held that a judicial sale which has been absolutely confirmed by the court that ordered it, is not to be set aside for mere irregularity, or for mere inadequacy of price, or for an increase in price *57alone, but that to rescind it, some special ground must be laid— something which goes to the very substance of the contract— such as fraud, accident, mistake, or misconduct on the part of the purchaser, or other person connected with the sale, which has worked injustice to the party complaining. Va. Fire and Marine Ins. Co., v. Cottrell, 85 Va., 857; Berlin v. Melhorn, 75 Ia., 639; Langyher v. Patterson & Bash, 77 Id., 470; Karn & Hickson v. Rorer Iron Co., 86 Id., 754. And if we apply this rule to the present case, the error in the decree is apparent.
The petition filed in the court below praying that the sale be rescinded, does not charge fraud or any other recognized ground for the rescission of a sale. It does not even allege that the rights of the petitioner have been prejudiced, and there is nothing to show that they have been. It appears that the town property sold for enough to satisfy the vendor’s lien, and that the farm sold for more than enough to pay the Camper debt; so that by no possibility could the petitioner have been prejudiced by the order confirming the sale.
It is true it was stated, in general terms, in the petition that he “ had filed an attachment against the interest of Wm. C. Eakin,” one of the adult devisees, but it is not stated when or where or for what the attachment was sued out, and there is no proof whatever in the record of any existing indebtedness on the part of the said Wm. C. Eakin to the petitioner orto any other person. The decree of confirmation, in any view, was not void, and, in asking that it be set aside, it was incumbent on the petitioner to show affirmatively that he had been prejudiced by it; for in such a case the rule applies that that which does not appear does not exist. And if his rights have not been prejudiced, then he is not entitled to have the sale rescinded, no matter what irregularities may have been committed. This is now the settled doctrine both in England and in Virginia relating to judicial sales, and, as Lord Eldon said in White v. Wilson, 14 Ves., 151, a more mischievous thing *58could not be done to suitors than to relax farther the binding nature of such contracts.
The decree must, therefore, be reversed, and the cause remanded • for further proceedings not inconsistent with this opinion.
Decree reversed.